               Case 6:21-cv-00141-AA            Document 5    Filed 02/02/21     Page 1 of 2




         Ross Day, OSB #002395
         Day Law, P.C.
         7831 St. Charles Street NE
         Keizer, Oregon 97303
         Mailing Address: P.O. Box 30148
         Portland, Oregon 97294
         ross@daylawpc.com
         T:(503) 747-2705
         F:(503) 914-1892
         Attorney for Plaintiffs


                                    UNITED STATES DISTRICT COURT

                                               DISTRICT OF OREGON

                                                EUGENE DIVISION


                                                                Case No.: 6:21-cv-00141-AA

          LINDSEY GRAHAM, et al.,
                                                               UNOPPOSED MOTION FOR
                                 Plaintiffs,                   EXTENSION OF TIME TO FILE
                                                               PLAINTIFFS’ RESPONSE TO
                 vs.                                           DEFENDANTS’ PARTIAL MOTION
                                                               TO DISMISS AND MOTION TO
          KATE BROWN, et al.,                                  SUBSTITUTE
                                 Defendants.


                                    CERTIFICATE OF COMPLIANCE

                In compliance with LR 7-1, Counsel for Plaintiffs Lindsey Graham, et al. (herein

         “Plaintiffs”) made a good faith effort to resolve this matter through electronic mail

         communications with counsel for all Defendants. Defendants do not object to this motion.

                                                    MOTION

                Pursuant to Federal Rule of Civil Procedure 6(b), Plaintiffs move for an order

         extending the deadline for the Plaintiffs to file a response to Defendants’ Partial Motion to

         Dismiss and Motion to Substitute in this matter.
Page 1        UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE PLAINTIFFS’
              RESPONSE TO DEFENDANTS’ PARTIAL MOTION TO DISMISS AND MOTION
              TO SUBSTITUTE
               Case 6:21-cv-00141-AA         Document 5       Filed 02/02/21      Page 2 of 2




                Plaintiffs request an extension to Friday, March 5, 2021, for the Plaintiffs to file a

         response to Defendants’ Partial Motion to Dismiss and Motion to Substitute in this matter.

                Counsel for the Plaintiffs has had a number of personal and professional duties that

         have caused an unusual strain on his resources, such that additional time is needed to file and

         serve Plaintiffs’ response to Defendants’ Partial Motion to Dismiss and Motion to Substitute.

                This motion is made in good faith, in the interests of justice, and is not made for the

         purpose of delay.

                               Dated this 2nd day of February, 2021.


                                                                 /s/ Ross Day
                                                               Ross Day, OSB #002395
                                                               Day Law, P.C.
                                                               P.O. Box 30148
                                                               Portland, Oregon 97294
                                                               T: 503.747.2705
                                                               F: 503.914.1892
                                                               E: ross@daylawpc.com




Page 2        UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE PLAINTIFFS’
              RESPONSE TO DEFENDANTS’ PARTIAL MOTION TO DISMISS AND MOTION
              TO SUBSTITUTE
